Name: Council Decision (EU) 2019/267 of 12 February 2019 on the conclusion of the Status Agreement between the European Union and the Republic of Albania on actions carried out by the European Border and Coast Guard Agency in the Republic of Albania
 Type: Decision
 Subject Matter: international affairs;  EU institutions and European civil service;  Europe;  international law;  migration;  politics and public safety;  European construction;  cooperation policy
 Date Published: 2019-02-18

 18.2.2019 EN Official Journal of the European Union L 46/1 COUNCIL DECISION (EU) 2019/267 of 12 February 2019 on the conclusion of the Status Agreement between the European Union and the Republic of Albania on actions carried out by the European Border and Coast Guard Agency in the Republic of Albania THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular points (b) and (d) of Article 77(2) and point (c) of Article 79(2), in conjunction with point (a)(v) of the second subparagraph of Article 218(6), thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) In accordance with Council Decision (EU) 2018/1031 (2), the Status Agreement between the European Union and the Republic of Albania on actions carried out by the European Border and Coast Guard Agency in the Republic of Albania (the Agreement) was signed on 5 October 2018, subject to its conclusion. (2) As a result of the Agreement, European Border and Coast Guard teams can be swiftly deployed on Albanian territory and respond to the current shift in migratory flows towards the coastal route and assist in external border management and fight against migrant smuggling. (3) This Decision constitutes a development of the provisions of the Schengen acquis in which the United Kingdom does not take part, in accordance with Council Decision 2000/365/EC (3); the United Kingdom is therefore not taking part in the adoption of this Decision and is not bound by it or subject to its application. (4) This Decision constitutes a development of the provisions of the Schengen acquis in which Ireland does not take part, in accordance with Council Decision 2002/192/EC (4); Ireland is therefore not taking part in the adoption of this Decision and is not bound by it or subject to its application. (5) In accordance with Articles 1 and 2 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark is not taking part in the adoption of this Decision and is not bound by it or subject to its application. Given that this Decision builds upon the Schengen acquis, Denmark shall, in accordance with Article 4 of that Protocol, decide within a period of six months after the Council has decided on this Decision whether it will implement it in its national law. (6) The Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Status Agreement between the European Union and the Republic of Albania on actions carried out by the European Border and Coast Guard Agency in the Republic of Albania (the Agreement) is hereby approved on behalf of the Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall, on behalf of the Union, give the notification provided for in Article 12(1) of the Agreement. Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 12 February 2019. For the Council The President E.O. TEODOROVICI (1) Consent given on 15 January 2019 (not yet published in the Official Journal). (2) Council Decision (EU) 2018/1031 of 13 July 2018 on the signing, on behalf of the Union, of the Status agreement between the European Union and the Republic of Albania on actions carried out by the European Border and Coast Guard Agency in the Republic of Albania (OJ L 185, 23.7.2018, p. 6). (3) Council Decision 2000/365/EC of 29 May 2000 concerning the request of the United Kingdom of Great Britain and Northern Ireland to take part in some of the provisions of the Schengen acquis (OJ L 131, 1.6.2000, p. 43). (4) Council Decision 2002/192/EC of 28 February 2002 concerning Ireland's request to take part in some of the provisions of the Schengen acquis (OJ L 64, 7.3.2002, p. 20).